Citation Nr: 0212934	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence to 
demonstrate that the veteran had a chronic right knee 
disability prior to active service.  

2.  The veteran was diagnosed with dislocation of the 
articular cartilage of the medial meniscus of the right knee, 
chronic and recurrent, during active service.  

3.  Current medical evidence shows that the veteran continues 
to have a right knee disability. 


CONCLUSION OF LAW

A right knee disability was incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(b)(1), 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a right knee 
disability during active service.  He states that he injured 
his right knee prior to entering service, but that he 
sustained several additional injuries during service.  He 
further notes that he was found to have a dislocation of the 
semilunar cartilage during service.  The veteran believes 
that his current right knee disability is the same disability 
for which he was treated in service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  VA has contacted the veteran by letter on 
several occasions to request medical evidence, and has 
obtained all medical records that have been identified by the 
veteran.  The veteran was notified of the provisions of the 
VCAA in a January 2001 letter, and again in a February 2002 
Supplemental Statement of the Case.  The Board must conclude 
that the duties to notify and assist have been completed, and 
that the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. §  3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

A review of the veteran's service medical records shows that 
his December 1942 entrance examination was negative for a 
right knee disability.  

April 1944 records show that the veteran was seen for right 
knee complaints.  It appeared as if he may have injured the 
meniscus, but he did not have any signs at the present.  An 
April 1944 X-ray study states that the right knee is positive 
for pathology.

May 1944 treatment records state that the veteran evidently 
has dislocation of the articular cartilage medial meniscus 
and knee, chronic recurrent.  The examiner stated that this 
disability existed prior to service.  It appeared that 
hospitalization and possible surgery was warranted.  

Additional records from May 1944 show that the veteran was 
hospitalized for aching and swelling of the right knee.  His 
complaints also included swelling of the right knee with use, 
locking, and incomplete extension.  These records state that 
the veteran incurred a dislocation of the semilunar cartilage 
of the right knee prior to service in 1939.  He had 
experienced little trouble since 1941 except for instability 
of the knee.  It had been injured again on several occasions 
in service, most recently in February 1944.  On examination, 
there was some grating on motion.  The knee was slightly 
unstable to medial or lateral movement.  It locked at 160 
degrees, which would prevent further extension.  The 
diagnosis was dislocation of the medial articular cartilage, 
medial meniscus of the right knee.  Additional hospital 
records show that the veteran had not experienced any 
additional symptoms since entrance into the hospital.  The 
diagnosis was confirmed, and he was returned to duty.  

The December 1945 discharge examination notes a history of an 
injury to the right knee in 1943.  The examination stated 
that no abnormality of the right knee was found.

The post service medical records include private medical 
records dated October 1993, which note that the veteran's 
knees would sometimes hurt.  

The veteran was afforded a VA X-ray study of his knees in 
November 1998.  This revealed bilateral tricompartmental 
osteoarthritis with bilateral medial joint space narrowing.  

May 1999 VA treatment records show that the veteran was seen 
for complaints of right knee pain.  There had been no 
specific injury, but the veteran had been doing a lot of yard 
work.  On examination, the right knee was swollen and 
radiated warmth.  There was also redness, and the veteran 
complained of pain with even mild palpation.  He had a full 
range of motion.  The assessment was right knee pain, 
possible septic joint.  Additional May 1999 records include a 
diagnosis of prepatellar bursitis.  June 1999 VA records note 
a history of a knee injury in 1943, and of prepatellar 
bursitis.  The assessment continued to be prepatellar 
bursitis.  

The veteran was afforded a private examination in March 2000.  
He gave a history of an injury to his right knee during 
service in 1944.  The veteran had gradually developed 
bilateral knee arthritis.  On examination, he had bilateral 
varus deformity of both knees.  X-ray studies showed 
degenerative changes in all three compartments of both knees.  

In an undated statement from the veteran's wife, she states 
that she first met the veteran in 1947, and she recalls that 
he has experienced recurrent right knee pain from that time.  
The veteran never reported his injury to his employer, as he 
was afraid it would affect his employability.  He had told 
her of an injury in high school, and of additional injuries 
during service.  She said that the veteran had received 
treatment from a private doctor for his right knee from 1960 
to 1980, but that this doctor was retired, and his records 
were not available.  

As a preliminary matter, the record raises the issue of 
whether the appellant may be presumed to have been in sound 
physical condition at the time he entered active military 
service.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1998); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1995); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).

Because no defects were noted during the appellant's 
enlistment physical examination, the Board must next 
ascertain whether clear and unmistakable evidence exists 
which demonstrates the appellant had an orthopedic disorder 
prior to such service, thus rebutting the statutory 
presumption of soundness.  In making this determination, the 
Board must consider "all medically accepted evidence bearing 
on whether the [appellant] was suffering from the disease . . 
. in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence of 
record must therefore be considered.  See 38 U.S.C.A. § 
7104(a).

In this case, the Board is unable to find that there is clear 
and unmistakable evidence to show that the veteran had a 
chronic right knee disability prior to entrance into active 
service.  The veteran stated both during service and during 
the course of his current appeal that he injured his right 
knee prior to service.  However, there is no competent 
evidence other than the veteran's statements to show that 
this injury was more than acute and transitory, or that it 
resulted in a chronic right knee disability.  The veteran is 
not a physician, and he is not qualified to express a medical 
opinion to state that his preservice injury resulted in a 
chronic right knee disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Furthermore, the December 1942 
entrance examination was negative for a right knee 
disability, and there is no medical evidence of a chronic 
right knee disability until after the injuries sustained by 
the veteran during service.  The Board has considered the May 
1944 records that state the right knee disability existed 
prior to service.  However, there is no indication that the 
examiner was able to review the records of the 1939 injury 
prior to reaching this opinion, and it appears that his 
opinion was based entirely upon the history provided by the 
veteran.  As an opinion based upon an inaccurate factual 
premise has no probative value, the Board does not have to 
accept this opinion as establishing that a chronic right knee 
disability existed prior to service.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In summary, the veteran has supplied a 
history of a right knee injury prior to service, but a right 
knee disability was not discovered in service until after the 
veteran had sustained additional injuries.  Therefore, there 
is no clear and unmistakable evidence to show that a chronic 
right knee disability existed prior to service, and the 
presumption of soundness is not rebutted.  

The Board finds that entitlement to service connection for a 
right knee disability is demonstrated by the evidence.  The 
service medical records show that the veteran was diagnosed 
as having dislocation of the medial articular cartilage, 
medial meniscus of the right knee.  The Board finds that this 
represents a diagnosis of a chronic disability during 
service, and notes that May 1944 records also refer to the 
veteran's disability as chronic and recurrent.  As there is 
evidence of a chronic right knee disability during service, 
evidence of continuity of symptomatology is not required.  
Current medical records establish that the veteran continues 
to have a right knee disability.  Therefore, entitlement to 
service connection for the veteran's right knee disability is 
warranted.  38 C.F.R. § 3.303(b). 


ORDER

Entitlement to service connection for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

